 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the "Agreement") is made as of the 2nd day of
June, 2006 by and among DIVERSIFIED FINANCIAL RESOURCES CORPORATION, a Delaware
corporation ("DFRC") and DENNIS THOMPSON (“Buyer”).
 
RECITALS
 
A.  DFRC owns 100% of the common shares of Diversified Holdings XIX, Inc. (the
"Shares"), the Shares are hereby represented to be One Hundred percent (100%) of
DFRC’s ownership of Diversified Holdings XIX, Inc.’s common stock.
 
B.  For the consideration and upon the terms and conditions set forth herein,
DFRC desires to sell and transfer and Buyers desire to purchase and acquire the
Shares.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the parties hereto mutually agree as follows:
 
AGREEMENT
 
1. Purchase and Sale of Shares. Subject to the terms and conditions hereof, DFRC
will transfer to Buyer, and Buyer will acquire from DFRC, the Shares in exchange
for the payment of good and valuable consideration of not less than Ten dollars
($10.00) (the "Purchase Price").
 
2. Delivery of the Purchase Price. The Purchase Price shall be paid as follows:
 
    2.1 At the Closing, Buyers shall deliver to DFRC good and valuable
consideration of not less than Ten dollars ($10.00).
 
3. Delivery. At the Closing, DFRC shall deliver to Buyers all Stock Certificates
representing the Shares properly endorsed for transfer, representing 100% of the
shares of the common stock of Diversified Holdings XIX, Inc. held by DFRC or its
subsidiaries.
 
4. Representations and Warranties of DFRC. DFRC hereby represents and warrants
to Buyer as follows:
 
4.1 Corporate Organization and Authority. DFRC is a corporation owning 100% of
the Shares made the subject herein. DFRC is a corporation duly organized,
validly existing, authorized to exercise all of its corporate powers, rights and
privileges, and in good standing in the State of Delaware.
 
4.2 Title to Shares. DFRC owns beneficially and of record, free and clear of any
lien, option or other encumbrance, and has full power and authority to convey,
free and clear of any lien or encumbrance, the Shares and upon delivery of the
Purchase Price for such Shares as provided in this Agreement, DFRC will convey
to Buyers or at their direction to others, good and valid title thereto, free
and clear of any lien or other encumbrance.
 
4.3 Authority to Execute and Perform Agreement. DFRC has the full legal right
and power and all authority and approvals required to enter into, execute and
deliver this Agreement and to perform fully DFRC's obligations hereunder. This
Agreement has been duly executed and delivered by DFRC and is a valid and
binding obligation of DFRC enforceable in accordance with its terms, except as
may be limited to applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or involving creditors'
rights. The execution and delivery by DFRC of this Agreement and the performance
by DFRC of this Agreement in accordance with its terms and conditions will not
(i) require the approval or consent of any federal, state, local or other
governmental or regulatory body or the approval or consent of any other person;
(ii) conflict with or result in any breach or violation of any of the terms and
conditions of, (or with notice or lapse of time or both, conflict with or result
in any breach or violation of any of the terms and conditions of) any judgment
or decree applicable to DFRC or to the Shares, or any instrument, contract or
other agreement to which DFRC is a party or by or to which DFRC is or the Shares
are bound or subject; or (iii) result in the creation of any lien or other
encumbrance on the Shares.


1

--------------------------------------------------------------------------------




5. Representations and Warranties of Buyers. Buyers represent and warrant to
DFRC as follows:
 
5.1 Authorization. This Agreement, when executed and delivered by Buyers, will
constitute a valid and legally binding obligation of each of the named Buyers,
enforceable in accordance with its terms, except as may be limited to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or involving creditors rights.
 
5.2 Disclosure. Buyers are former officers and directors of DFRC and are fully
informed of and aware of the structure and status of the corporation in which
they are acquiring an interest as represented by the Shares, they are fully
informed and aware of the status of the assets, debts and condition of the named
corporation and acknowledge that they are purchasing it in its current condition
and without further warranties from DFRC.
 
5.3 Authority to Execute and Perform Agreement. Buyers have the full legal right
and power and all authority and approvals. If any, required to enter into,
execute and deliver this Agreement and to perform fully Buyers’ obligations
hereunder. This Agreement has been duly executed and delivered by each Buyer and
is a valid and binding obligation of each of them, enforceable in accordance
with its terms, except as may be limited to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or involving creditors rights. The execution and delivery by Buyers of this
Agreement and the performance by Buyers of this Agreement in accordance with its
terms and conditions will not (i) require the approval or consent of any
federal, state, local or other governmental or regulatory body or the approval
or consent of any other person; (ii) conflict with or result in any breach or
violation of any of the terms and conditions of, (or with notice or lapse of
time or both, conflict with or result in any breach or violation of any of the
terms and conditions of) any judgment or decree applicable to them of the Shares
or any instrument, contract or other agreement to which Buyers are a party.


6. Miscellaneous.
 
6.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California.
 
6.2 Survival. The representations, warranties, covenants, and agreements made
herein shall survive any investigation made by any party hereto and the closing
of the transactions contemplated hereby.
 
6.3 Successors and Assigns. Except as otherwise expressly provided herein, and
the provision hereof shall inure to the benefit of and be binding upon the
successors, assigns, heirs, executors, administrators of the parties hereto and
all subsequent holders of the Shares.
 
6.4 Entire Agreement; Amendment. This Agreement and the other documents and
agreements delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. This Agreement may only be amended in writing signed by the
Seller and the holders of a majority of the outstanding Shares sold hereunder.
 
6.5 Notices. Except as otherwise provided all notices and other communications
require or permitted hereunder shall be in writing and shall be mailed by
first-class mail, postage prepaid, addressed to their respective addresses as
provided by Purchasers and Seller or to such other address as each may have
furnished to the others in writing.
 
6.6 Expenses. Whether or not the transactions contemplated hereby are
consummated, each party shall pay its own expenses in connection with the
transaction.
 
6.7 Waiver of Breach or Default. Neither Buyer nor DFRC shall waive any right,
power or remedy accruing hereunder unless such waiver is in writing signed by
the party to be charged. The waiver of any breach or default hereunder shall not
constitute the waiver of any other breach or default. All remedies under this
Agreement or by law or otherwise afforded to Buyers or DFRC shall be cumulative
and not alternative.
 
6.8 Legal Fees. The prevailing party in any legal action or arbitration
proceeding brought by one party against the other shall be entitled, in addition
to any other rights and remedies, to reimbursement for its expenses incurred
thereby, including court costs and reasonable attorney's fees.
 
6.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
2

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year herein above first written.


DFRC
 
:
 
DIVERSIFIED FINANCIAL RESOURCES CORPORATION

 
/s/ Elson Soto, Jr.
Elson Soto, Jr., President


 
Buyer:



DENNIS THOMPSON



/s/ Dennis Thompson
Dennis Thompson
 
 
 
3

--------------------------------------------------------------------------------

